Citation Nr: 0534668	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-35 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart condition, 
to include as secondary to hypertension.

5.  Entitlement to service connection for a skin condition, 
to include psoriasis, as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.

The veteran presented testimony before the Board in February 
2005.  The transcript has been obtained and associated with 
the claims folder.

The claims for service connection for a skin condition and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Veterans 
Benefits Administration, Appeals Management Center (VBA AMC), 
in Washington, DC.  Because the veteran has claimed service 
connection for a heart condition as secondary to 
hypertension, a decision on this claim is deferred pending 
development of the claim for service connection for 
hypertension on remand.




FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Bilateral hearing loss did not have its onset in active 
service and is not the result of any disease, injury, or 
incident, including noise exposure, incurred in active 
service.

3.  Tinnitus did not have its onset in service and is not the 
result of any disease, injury, or incident, including noise 
exposure, incurred in active service.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for establishing service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2005).

3.  The criteria for establishing service connection for 
tinnitus loss are not met.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in February 2004, prior to the initial 
decision on the claims in June 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the February 2004 
letter as to what kinds of evidence was needed to 
substantiate his service connection claims.  The veteran was 
informed that evidence towards substantiating his claims 
would be evidence of (1) a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  He was further notified 
that certain kinds of service/disease combinations may 
qualify for an automatic presumption of service connection.  
Moreover, the June 2004 rating decision and the September 
2004 statement of the case (SOC), in conjunction with the 
February 2004 letter, sufficiently notified the veteran of 
the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate those claims.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims; he was notified to 
send any medical reports he had.  Thus, the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error. 

Service medical and personnel records, private medical 
records, and an April 2004  report of VA examination, have 
been obtained in support of the claims on appeal.  The 
veteran presented testimony before the Board in February 
2005.  The transcript has been obtained and associated with 
the claims folder.  While the Board notes that additional 
private medical evidence from Owatonna Clinic and lay 
statements were received after the September 2004 SOC was 
issued, the veteran waived initial RO consideration.  As 
such, a remand for preparation of a supplemental statement of 
the case (SSOC) is not necessary.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

Bilateral Hearing Loss and Tinnitus

The veteran contends that his bilateral hearing loss and 
tinnitus are related to his period of active duty service.  
Specifically, he asserts that the hearing impairments are 
related to noise exposure from small arms fire during combat.  

For a hearing loss claim, impaired hearing will be considered 
a disability for VA purposes when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores, using the Maryland CNC Test, are less 
than 94 percent.  See 38 C.F.R. § 3.385.  The Board notes 
that findings on an April 2004 VA audio examination show that 
the veteran currently has hearing loss that meets these 
requirements.  In addition he states that he does have 
tinnitus.  Thus, the remaining question with regard to his 
claims for service connection is whether his hearing loss and 
tinnitus had their onset in service or are the result of a 
disease, injury, or incident in service.

The veteran has requested that the Board consider and apply 
the provisions of 38 U.S.C.A. § 1154(b) in deciding his 
claims because he served in combat and section 1154(b) 
relaxes the evidentiary requirements for adjudication of 
certain combat-related disability compensation claims.  
38 U.S.C.A. § 1154(b); see also Jenson v. Brown, 19 F.3d 
1413, 1417 (Fed.Cir. 1994).  In this regard, the Board notes 
that the evidentiary burden is relaxed for a combat veteran 
so that his lay testimony about the occurrence of claimed 
injuries or events experienced in combat must be accepted as 
conclusive as to their actual occurrence (unless there is 
clear and convincing evidence to the contrary) and no further 
development for corroborative evidence is required whereas 
corroborative evidence is required to support a non-combat 
veteran's lay assertions.  See, e.g., 38 C.F.R. 
§ 3.304(f)(1).  Concerning this case, the Board emphasizes 
that it accepts the veteran's testimony that he was exposed 
to noise, including small arms fire, in service as credible 
and as consistent with his combat service.  In this regard, 
his DD-214 shows that he was a weapons infantryman and a 
recipient of the combat infantry badge.  Nevertheless, the 
Board concludes that the claims must be denied because the 
preponderance of the evidence in this case is against the 
claim that current hearing loss and tinnitus had their onset 
in service or are the result of a disease, injury, or 
incident, including exposure to noise, incurred in service.  

For example, the veteran's service medical records do not 
support his contention that he developed hearing loss and 
tinnitus from exposure to noise in combat because audiometric 
testing on his separation physical examination report after 
his return from Vietnam did not show hearing loss and there 
were no complaints of tinnitus noted on the report.  The 
veteran's December 1963 pre-induction examination showed that 
the veteran scored a 15/15 on the whispered voice test.  
Audiometric testing was not conducted at the time of the 
December 1963 pre-induction examination but was done at the 
time the veteran entered onto active duty in February 1964.  
The results were recorded on the pre-induction examination 
report and were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
5 (15)
N/A
10 (15)
LEFT
10 (25)
5 (15)
5 (15)
N/A
Illegibl
e

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

No diagnosis of hearing loss was made and no complaints of 
tinnitus noted, the examiner noted "No additional defects 
discovered" with regard to the audiometric testing, and a 
"1" was assigned under "H" for hearing in the physical 
profile block on the examination report.  (In a physical 
profile block on an examination report there are six 
categories (P, U, L, H, E, S), including "H" for hearing.  
See Odiorne v. Principi, 3 Vet.App. 456, 457 (1992), quoting 
Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An 
individual having a numerical designation of '1' under all 
factors is considered to possess a high level of medical 
fitness and, consequently is medically fit for any military 
assignment.")

No complaints or findings relevant to hearing loss or 
tinnitus were noted in the service medical records following 
the pre-induction examination.  Upon separation examination 
in February 1966, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
N/A
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
N/A
0 (5)

(NOTE:  As noted above, the ASA standards have been converted 
to ISO-ANSI standards and are represented by the figures in 
parentheses.)  Again, no diagnosis of hearing loss based on 
these results was rendered and no complaints of tinnitus were 
noted.  The examiner again assigned a "1" under "H" for 
hearing in the physical profile block.

The first evidence showing diagnoses of bilateral hearing 
loss and tinnitus is reflected on VA examination in April 
2004, some 38 years after the veteran's separation from 
service.  While evidence shows that the veteran complained of 
tinnitus in June 2002, he had large cerum plugs irrigated and 
removed.  Thereafter, the symptoms resolved.

With regard to the 38-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
bilateral hearing loss and tinnitus, the Board notes that the 
absence of evidence constitutes negative evidence against the 
claims because it tends to disprove the claims that bilateral 
hearing loss and tinnitus began in service or resulted from 
noise exposure in service which in turn resulted in a chronic 
or persistent symptoms thereafter.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of bilateral hearing loss and tinnitus between the 
period of active duty and the initial diagnoses in 2004 is 
itself evidence which tends to show that bilateral hearing 
loss and tinnitus did not have their onset in service or for 
many years thereafter and are not the result of exposure to 
small arms fire in combat during service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability and thus suggesting 
that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

Upon VA examination in April 2004, the veteran relayed a 
history of both military and post-service recreational noise 
exposure.  He also presented with complaints of periodic left 
sided-tinnitus.  The veteran was diagnosed with bilateral 
sensorineural impairment.  The examiner rendered an opinion 
that tinnitus and bilateral hearing loss were not likely 
related to noise exposure while in the service.

Despite evidence of current diagnoses of bilateral hearing 
loss and tinnitus, the service medical and personnel records 
do not support a finding that either disability began during 
the veteran's active duty service.  Moreover, there is no 
evidence of record, to include the April 2004 VA examination, 
that the current diagnoses of bilateral hearing loss and 
tinnitus are the result of any disease, injury, or incident, 
including noise exposure, incurred in active service.

While the veteran testified before the Board that both 
bilateral hearing loss and tinnitus were present since his 
separation from active service and related thereto, his 
statements do not constitute competent evidence of a medical 
nexus opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claims, and 
the appeals must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Hypertension and heart condition.  Reasons for remand:  
Request additional medical records from a private clinic and 
obtain a medical opinion to decide the claim.  The veteran 
contends that he is entitled to service connection for 
hypertension and a heart condition.  Specifically, he 
contends that he had elevated blood pressure readings upon 
separation from active service and was unable to seek medical 
attention during service as he was participating in combat.  
He further argues that his heart condition is secondary to 
the hypertension.  

In this regard, the Board notes that hypertension is high 
arterial blood pressure.  Dorland's Illustrated Medical 
Dictionary 801 (28th ed. 1994).  Various criteria for its 
threshold have been suggested, ranging from 140 systolic (the 
top or first number of the blood pressure reading, e.g., 
"140"/90) and 90 diastolic (the bottom or second number, 
e.g., 140/"90") to as high as 200 systolic and 110 
diastolic.  Id; see also 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note (1).  

There is medical evidence in the claims file showing that the 
veteran currently has hypertension, and that matter is not in 
dispute in this case.  Service medical records in this case 
show only two blood pressure readings:  on pre-induction 
examination, the veteran's blood pressure was 138/88 and on 
separation it was 130/96.  No diagnosis of hypertension was 
made in service.  

The earliest evidence of a diagnosis of high blood pressure 
is dated in April 1992 in private records submitted by the 
veteran from Owatonna Clinic, although progress notes from 
this clinic are dated as early as May 1981, when a blood 
pressure reading of 138/96 was recorded, and these records 
contain numerous blood pressure readings thereafter.  The 
Board acknowledges that this evidence is dated 16 years after 
the veteran's discharge from active service and is well 
outside the one-year presumptive period for hypertension.  
(Service connection for certain diseases, such as 
hypertension, may be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a)).  However, it is unclear whether 
there are any earlier records available from this private 
clinic since the earliest record, dated in May 1981, appears 
to be a brief progress note for a patient known to the clinic 
and not an initial intake record for a new patient.  
Accordingly, the Board concludes that additional records from 
this clinic should be requested on remand.

In addition, the Board notes that an examination is necessary 
to make a decision on a claim, if the evidence of record 
contains the following: (1) competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability and (2) the evidence indicates the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service, but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).  Regardless of whether 
additional earlier medical evidence is obtained on remand, 
the Board finds that, given the blood pressure reading of 
130/96 on separation from service, the veteran should be 
afforded a VA medical examination by an examiner who will 
review all the evidence of record, including the records from 
Owatonna Clinic, and who will render an opinion as to the 
likelihood that the veteran's hypertension had its onset in 
active service.

Skin Condition.  Reason for Remand: VA Examination.  A VA 
examination is necessary to render a determination on the 
merits of the veteran's claim for service connection for a 
skin condtion.  38 U.S.C.A. § 5103A (d).  In this case, the 
veteran's service medical records show the veteran sought 
treatment for chaffing blisters on his ankles in June 1965.  
Treatment notes reveal the blisters were cleansed with 
surgical soap and Bacitracin ointment was applied. Post-
service private medical records indicate the veteran has been 
variously diagnosed with tinea corporis, dermatitis, and 
psoriasis.  Lay statements from the veteran's siblings state 
that upon his return from Vietnam the veteran was always 
applying ointment or cream to his ankles, legs, hands, and 
arms.  They do not recall the veteran having any skin 
problems prior to his military service.  Therefore, a remand 
is necessary to determine the etiology of any skin disorder 
currently present.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  Ask the veteran to state whether he 
has obtained and submitted all records 
from Owatonna Clinic or whether there may 
be records dated earlier than May 1981.  
Inform him that if he believes there are 
records dated earlier than May 1981, he 
should request them from the clinic and 
submit them to VA or he should provide VA 
with the appropriate Release-of-
Information form to enable VA to assist 
him in requesting these private medical 
records.

2.  Skin.  The VBA AMC should arrange for 
a VA dermatology examination of the 
veteran for the purpose of ascertaining 
the etiology of any current skin 
disorder, to include psoriasis.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

The examiner is asked to render an 
opinion as to the likelihood (likely, 
unlikely, or at least as likely as not) 
that any currently diagnosed skin 
disorder, to include psoriasis, had its 
onset in service or is otherwise related 
to any skin disorder shown in the service 
medical records.  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical findings both for and 
against a conclusion are so evenly 
divided that it is as medically sound to 
find in favor of a certain time of onset 
of a disease or a certain relationship 
between conditions as it is to find 
against it.)  

3.  Hypertension and heart condition.  
The VBA AMC should arrange for a VA 
examination of the veteran for the 
purpose of ascertaining the etiology of 
his hypertension and heart condition.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

The examiner should review all the 
evidence in the file relevant to 
hypertension, including the two blood 
pressure readings shown in the service 
medical records and the treatment records 
from Owatonna Clinic showing blood 
pressure readings from at least as early 
as May1981.  The examiner should render 
an opinion as to the likelihood (likely, 
unlikely, or at least as likely as not) 
that hypertension had its onset in 
service.  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical findings both for and against 
a conclusion are so evenly divided that 
it is as medically sound to find in favor 
of a certain time of onset of a disease 
asit is  to find against it.)  If it is 
not possible to render such an opinion 
without resorting to speculation, the 
examiner should so state.  

If the examiner determines that it is 
likely or at least as likely as not that 
hypertension began in service, the 
examiner should render an opinion as to 
whether the veteran's heart condition is 
due to or the result of his hypertension.   

4.  Thereafter, the VBA AMC should review 
the requested examination report and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim for service 
connection for a skin condition, to 
include psoriasis, as a result of exposure 
to herbicides.  If the benefits requested 
on appeal are not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claims 
currently on appeal.  A reasonable period 
of time for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


